Citation Nr: 1002428
Decision Date: 01/14/10	Archive Date: 03/15/10

Citation Nr: 1002428	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  97-17 484	)	DATE JAN 14 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
San Juan, the Commonwealth of Puerto Rico (RO).

This case was remanded by the Board in September 1999 and 
April 2004 for additional development.  In a March 2008 
decision, the Board denied the claim on appeal.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  Based on a December 2008 Joint 
Motion for Remand (Joint Motion), the Court remanded this 
appeal in December 2008 for development in compliance with 
the Joint Motion.


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded the Board's 
decision in this matter, finding that the Board's March 2008 
decision improperly concluded that private psychiatric 
reports dated in September 1995 and October 2004 did not 
conform to DSM-IV diagnostic criteria.  Therefore, the Board 
finds that its decision of March 18, 2008 failed to provide 
the Veteran due process under the law.  Accordingly, in order 
to prevent prejudice to the Veteran, the March 2008 decision 
of the Board must be vacated in its entirety, and a new 
decision will be entered as if the March 2008 decision by the 
Board had never been issued.


FINDING OF FACT

The preponderance of the medical evidence of record does not 
show that the Veteran has a current diagnosis of PTSD related 
to his active military service.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in December 2001 satisfied the duty to notify provisions.  An 
additional letter was also provided to the Veteran in June 
2004, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the Veteran 
in connection with his claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of any psychiatric 
disorders.

After separation from military service, a January 1972 VA 
psychiatric examination report included a mental status 
examination.  The report gave a diagnosis of anxiety 
neurosis, chronic. 

A June 1995 private psychiatric examination report stated 
that the Veteran reported feeling nervous, anguished, and 
depressed following an accident at work.


A July 1995 private psychiatric examination report stated 
that the Veteran was seen after an argument with his boss.  
After a mental status examination, the Axis I diagnosis was 
anxiety disorder.

An August 1995 private psychiatric examination report 
described the Veteran's medical condition as "[e]motional 
condition for alleged work situation."  The examiner gave a 
diagnosis of anxiety disorder under the criteria of DSM-IIIR.

A September 1995 private psychiatric examination report 
stated that the Veteran reported "a history of combat in 
Vietnam, where he was wounded while he was carrying supplies 
to the infantrymen."  The report did not include findings 
from a mental status examination.  The diagnosis was PTSD.

A December 1995 VA PTSD examination report reviewed the 
Veteran's reported history, including his claimed traumatic 
stressors.  After mental status examination, the Axis I 
diagnosis was dysthymia.

A May 1996 Social Security Administration (SSA) disability 
determination stated that the Veteran was found to be 
disabled for SSA purposes due to lumbar and mental 
impairments.  An attached psychiatric review form stated that 
the Veteran did not have generalized persistent anxiety, 
persistent irrational fear, recurrent severe panic attacks, 
or recurrent obsession or compulsions.  The Veteran was found 
to have recurrent and intrusive recollections of a traumatic 
experience and severe anxiety with PTSD.  The form did not 
discuss the Veteran's claimed traumatic stressors.

A June 1997 VA PTSD examination report stated that the 
Veteran was seen in conjunction with this claims file.  The 
report reviewed the Veteran's reported history, included his 
claimed traumatic stressors.  After an objective examination, 
the Axis I diagnosis was dysthymia.

An October 2004 private psychiatric examination report stated 
that the Veteran had a diagnosis of PTSD "with 
manifestations related to the history of his partaking in 
combat in Vietnam."  The report did not include findings 
from a mental status examination.  The diagnosis was PTSD.  
The examiner stated that there was "a causal relationship 
between the drama in Vietnam and the symptoms this [V]eteran 
demonstrates and has manifest[ed] during the last ten (10) 
years."

An August 2006 VA preventive medicine education report 
included a PTSD screening.  The Veteran reported that in the 
previous month, he did not experience any nightmares, 
intrusive thoughts, or avoidance behavior related to 
stressors.  He also reported that he was not constantly on 
guard, watchful, or easily startled.  The Veteran reported 
that he did not feel numb or detached from others, 
activities, or his surroundings.  The report stated that the 
PTSD screening was negative.

A May 2007 VA PTSD examination report stated that the 
Veteran's claims file had been reviewed.  After reviewing the 
Veteran's medical and military history, including the 
Veteran's claimed stressors, a full psychiatric examination 
was conducted.  The diagnosis was major depressive disorder 
and alcohol abuse.  The report stated that the Veteran did 
not meet the DSM-IV stressor criteria or the DSM-IV criteria 
for a diagnosis of PTSD.  The examiner opined that "[t]he 
Veteran does not have a diagnosis of PTSD.  Veteran does not 
meet the DSM[-]IV TR stressor criteria for PTSD, there is no 
objective evidence that the stressor o[c]curred.  The 
psychiatric disorder, Major Depressive Disorder is not caused 
by or a result of [the] Veteran's active duty service."

The preponderance of the medical evidence of record does not 
show that the Veteran has a current diagnosis of PTSD.  The 
Veteran's service treatment records are negative for any 
diagnosis of PTSD.  The medical evidence of record includes 
numerous psychiatric diagnoses since the Veteran's separation 
from military service.  Of these diagnoses, only the 
September 1995 private psychiatric examination report, the 
psychiatric review form attached to the May 1996 SSA 
disability determination, and the October 2004 private 
psychiatric examination report provide any evidence of a 
current diagnosis of PTSD.  The September 1995 and October 
2004 reports both gave competent diagnoses of PTSD which were 
related to the Veteran's claimed in-service stressor.  
However, there is no indication that a mental status 
examination was conducted in conjunction with these 
diagnoses, as the reports contained no information on 
symptoms or manifestations other than the Veteran's 
subjective statements.  In addition, there is no evidence of 
record that the veteran's previous medical records were 
reviewed in conjunction with the reports.  As such, the 
September 1995 and October 2004 private psychiatric 
examination reports are of low probative value.  Moreover, 
not only did the SSA psychiatric review form not include any 
references to an objective mental status examination, it did 
not discuss the Veteran's claimed in-service stressors in any 
manner.  Accordingly, the SSA psychiatric review form does 
not provide a diagnosis of PTSD which is related to an 
in-service stressor for VA purposes.  See 38 C.F.R. 
§ 3.304(f).

In contrast, the January 1972 VA psychiatric examination 
report, the July 1995 private psychiatric examination report, 
the August 1995 private psychiatric examination report, the 
December 1995 VA PTSD examination report, the June 1997 VA 
PTSD examination report, and the May 2007 VA PTSD examination 
report all included objective findings made after a mental 
status examination.  All six of these reports concluded that 
the Veteran had psychiatric diagnoses other than PTSD.  In 
addition, the June 1997 VA PTSD examination report stated 
that the Veteran was seen in conjunction with his claims 
file, while the May 2007 VA PTSD examination report 
specifically stated that the Veteran's claims file was 
reviewed in conjunction with the examination.  Accordingly, 
these reports are of high probative value, as they were 
provided after an objective mental status examination and a 
review of the evidence of record.  As such, the preponderance 
of the medical evidence of record does not show that the 
Veteran has a current diagnosis of PTSD.

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that he has a current diagnosis of PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the preponderance of the medical 
evidence of record does not show that the Veteran has a 
current diagnosis of PTSD for VA purposes.  38 C.F.R. 
§ 4.125.  As such, service connection for PTSD is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence of record does not show that the Veteran has 
a current diagnosis of PTSD related to his military service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The March 18, 2008 Board decision is vacated.

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0809079	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  97-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a current diagnosis of post-traumatic stress disorder 
(PTSD) that conforms to the criteria of DSM-IV.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  A letter dated in December 2001 satisfied the 
duty to notify provisions, after which the claim was 
readjudicated.  An additional letter was also provided to the 
veteran in June 2004, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical 


records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not 


sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 
1, 6 (1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any psychiatric 
disorders.

After separation from military service, a January 1972 VA 
psychiatric examination report gave a diagnosis of anxiety 
neurosis, chronic.  A June 1995 private psychiatric 
examination report stated that the veteran reported feeling 
nervous, anguished, and depressed following an accident at 
work.  After mental status examination, a July 1995 private 
psychiatric examination report gave a diagnosis of an anxiety 
disorder in accordance with the criteria of DSM-IV.  An 
August 1995 private psychiatric examination report described 
the veteran's medical condition as "[e]motional condition 
for alleged work situation."  The examiner gave a diagnosis 
of anxiety disorder under the criteria of DSM-IIIR.

A September 1995 private psychiatric examination report 
stated that the veteran reported "a history of combat in 
Vietnam, where he was wounded while he was carrying supplies 
to the infantrymen."  The report did not include findings 
from a mental status examination.  The diagnosis was PTSD.

After mental status examination, a December 1995 VA 
psychiatric examination report gave a diagnosis of dysthymia.  
After mental status examination, a June 1997 VA PTSD 
examination report gave a diagnosis of dysthymia.

An October 2004 private psychiatric examination report stated 
that the veteran had a diagnosis of PTSD "with 
manifestations related to the history of his partaking in 
combat in Vietnam."  The report did not include findings 
from a mental status examination.  The diagnosis was PTSD.

An August 2006 VA preventive medicine education report 
included a PTSD screening.  The veteran reported that in the 
previous month, he did not experience any nightmares, 
intrusive thoughts, or avoidance behavior related to 
stressors.  He also reported that he was not constantly on 
guard, watchful, or easily startled.  The veteran reported 
that he did not feel numb or detached from others, 
activities, or his surroundings.  The report stated that the 
PTSD screening was negative.

A May 2007 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  After reviewing the 
veteran's medical and military history, a full psychiatric 
examination was conducted.  The diagnosis was major 
depressive disorder and alcohol abuse.  The report stated 
that the veteran did not meet the DSM-IV stressor criteria or 
the DSM-IV criteria for a diagnosis of PTSD.  The examiner 
opined that "[t]he veteran does not have a diagnosis of 
PTSD.  Veteran does not meet the DSM[-]IV TR stressor 
criteria for PTSD, there is no objective evidence that the 
stressor o[c]curred.  The psychiatric disorder, Major 
Depressive Disorder is not caused by or a result of [the] 
veteran's active duty service.

The medical evidence of record does not show that the veteran 
has a current diagnosis of PTSD that conforms to the criteria 
of DSM-IV.  38 C.F.R. § 4.125.  The veteran's service medical 
records are negative for any diagnosis of PTSD.  The medical 
evidence of record includes 8 separate psychiatric diagnoses 
since the veteran's separation from military service.  The 
majority of these diagnoses were of specific psychiatric 
disorders other than PTSD.  PTSD was only diagnosed in 2 of 
the 8 medical reports, the September 1995 and October 2004 
private psychiatric examination reports, both of which were 
written by the same psychiatrist.  Both of these reports were 
based on the veteran's reported history and there is no 
indication that a mental status examination was conducted at 
the time of the diagnoses.  Service connection for PTSD 
requires a diagnosis of PTSD that conforms to the criteria of 
DSM-IV.  38 C.F.R. § 4.125.  Neither the September 1995 
report nor the October 2004 report mention any version of the 
DSM at all, or findings from a mental status examination that 
conforms to the extensive and specific criteria found in DSM-
IV.  Accordingly, neither the September 1995 private 
psychiatric examination report, nor the October 2004 private 
psychiatric examination report provides a diagnosis of PTSD 
that conforms to DSM-IV criteria.  38 C.F.R. § 4.125.

In contrast, the July 1995 private psychiatric examination 
report gave a diagnosis of an anxiety disorder under the 
criteria of DSM-IV, the August 1995 private psychiatric 
examination report gave a diagnosis of an anxiety disorder 
under the criteria of DSM-IIIR, and the May 2007 VA PTSD 
examination report gave diagnoses of a major depressive 
disorder and alcohol abuse under the criteria of DSM-IV.  The 
May 2007 report also specifically stated, after an extensive 
and thorough psychiatric examination, that the veteran did 
not meet the DSM-IV criteria for either PTSD or a PTSD 
stressor.  Accordingly, the medical evidence of record does 
not show that the veteran has a current diagnosis of PTSD 
that conforms to DSM-IV criteria.

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD that conforms to DSM-
IV criteria.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that he 
has a current diagnosis of PTSD that conforms to DSM-IV 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the medical evidence of record does not 
show that the veteran has a current diagnosis of PTSD for VA 
purposes.  38 C.F.R. § 4.125.  As such, service connection 
for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of PTSD that conforms to DSM-IV criteria, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


